Exhibit 99.2O Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) FOURTH QUARTER 2008 2007 Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $ 15,182 100.0 $ 15,957 100.0 (4.9) Cost of products sold 4,372 28.8 4,734 29.7 (7.6) Selling, marketing and administrative expenses 5,665 37.3 5,721 35.8 (1.0) Research expense 2,108 13.9 2,328 14.6 (9.5) In-process research & development (IPR&D) 141 0.9 - - Restructuring expense - Interest (income)expense, net 17 0.1 (35) (0.2) Other (income)expense, net (638) (4.2) 877 5.5 Earnings before provision for taxes on income 3,517 23.2 2,332 14.6 50.8 Provision for taxes on income 803 5.3 (42) (0.3) NM* Net earnings $2,714 17.9 $2,374 14.9 14.3 Net earnings per share(Diluted) $0.97 $0.82 18.3 Average shares outstanding(Diluted) 2,801.6 2,889.2 Effective tax rate 22.8 % (1.8) % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $3,279 (1) 21.6 $3,010 (2) 18.9 8.9 Net earnings $2,626 (1) 17.3 $2,548 (2) 16.0 3.1 Net earnings per share(Diluted) $0.94 (1) $0.88 (2) 6.8 Effective tax rate 19.9% 15.3% (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of IPR&D of $141 million with no tax benefit and $0.05 per share, respectively and the exclusion of income representing the net impact of litigation settlements of $379 million, $229 million, and $0.08 per share, respectively. (2) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of the NATRECOR® intangible asset write-down of $678 million, $441 million, and $0.15 per share, respectively, and the exclusion of an international tax gain on restructuring of $267 million on net earnings, and $0.09 per share. *Not meaningful Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) TWELVE MONTHS 2008 2007 Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $ 63,747 100.0 $ 61,095 100.0 4.3 Cost of products sold 18,511 29.1 17,751 29.1 4.3 Selling, marketing and administrative expenses 21,490 33.7 20,451 33.5 5.1 Research expense 7,577 11.9 7,680 12.6 (1.3) In-process research & development (IPR&D) 181 0.3 807 1.3 Restructuring expense - - 745 1.2 Interest (income)expense, net 74 0.1 (156) (0.3) Other (income)expense, net (1,015) (1.6) 534 0.9 Earnings before provision for taxes on income 16,929 26.5 13,283 21.7 27.4 Provision for taxes on income 3,980 6.2 2,707 4.4 47.0 Net earnings $ 12,949 20.3 $ 10,576 17.3 22.4 Net earnings per share(Diluted) $4.57 $3.63 25.9 Average shares outstanding(Diluted) 2,835.6 2,910.7 Effective tax rate 23.5 % 20.4 % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $ 16,731 (1) 26.2 $ 15,513 (2) 25.4 7.9 Net earnings $ 12,901 (1) 20.2 $ 12,085 (2) 19.8 6.8 Net earnings per share(Diluted) $4.55 (1) $4.15 (2) 9.6 Effective tax rate 22.9% 22.1% (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of IPR&D of $181 million with no tax benefit and $0.06 per share, respectively, and the exclusion of income representing the net impact of litigation settlements in the fourth quarter of $379 million, $229 million, and $0.08 per share, respectively. (2) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion ofIPR&D of $807 million with no tax benefit and $0.28 per share, respectively, the exclusion of the restructuring expense of $745 million, $528 million and $0.18 per share, respectively, the exclusion of the NATRECOR® intangible asset write-down of $678 million, $441 million, and $0.15 per share, respectively, and the exclusion of an international tax gain on restructuring of $267 million on net earnings, and $0.09 per share. (A) NON-GAAP FINANCIAL MEASURES "Adjusted earnings before provision for taxes on income," "adjusted net earnings," "adjusted net earnings per share (diluted)," and "adjusted effective tax rate" are non-GAAP financial measures and should not be considered replacements for GAAP results. The Company provides earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate on an adjusted basis because management believes that these measures provide useful information to investors. Among other things, they may assist investors in evaluating the Company's results of operations period over period. In various periods, these measures may exclude such items as business development activities (including IPR&D at acquisition or upon attainment of milestones and any extraordinary expenses), strategic developments (including restructuring and product line changes), significant litigation, and changes in applicable laws and regulations (including significant accounting or tax matters). Special items may be highly variable, difficult to predict, and of a size that sometimes has substantial impact on the Company's reported results of operations for a period. Management uses these measures internally for planning, forecasting and evaluating the performances of the Company's businesses, including allocating resources and evaluating results relative to employee performance compensation targets. Unlike earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate prepared in accordance with GAAP, adjusted earnings before provision for taxes on income, adjusted net earnings, adjusted net earnings per share (diluted), and adjusted effective tax rate may not be comparable with the calculation of similar measures for other companies.
